Citation Nr: 0517288	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  04-04 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

1.  Entitlement to a rating in excess of 10 percent for 
posttraumatic stress disorder prior to March 8, 2003.  

2.  The rating for posttraumatic stress disorder from March 
8, 2003.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1968 to January 1970 and from March 2003 to March 2004.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision by the Oakland 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) that granted service-connection for posttraumatic stress 
disorder (PTSD), rated 10 percent, effective November 19, 
2002 (the date of claim).

The matter of the rating for PTSD from March 8, 2003 based on 
de novo review is being remanded to the RO via the Appeals 
Management Center in Washington D.C.  VA will notify the 
veteran if any action on his part is required.  


FINDINGS OF FACT

Prior to March 8, 2003, the veteran's PTSD was manifested by 
impairment no greater than occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress; occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent inability to perform occupational tasks was not 
shown.


CONCLUSION OF LAW

A rating in excess of 10 percent for PTSD is not warranted 
prior to March 8, 2003.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code (Code) 9411 
(2004).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law. Regulations implementing the VCAA 
are at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). The 
VCAA and implementing regulations apply in the instant case.

There has been substantial compliance with the pertinent 
mandates of the VCAA and implementing regulations.  The 
veteran was provided copies of the rating decision which 
assigned the initial 10 percent rating.  In the April 2003 
decision and in a January 2004 statement of the case (SOC), 
he was advised of the basis for the initial rating, of the 
evidence necessary to substantiate his claim on the 
"downstream" issue of an increased rating, and of what was 
of record.  December 2002 and March 2004 letters and the 
January 2004 SOC, notified the veteran of the VCAA and how it 
applied to his claim.  Although he was initially advised to 
submit additional evidence within 30 days, he was also 
advised that evidence received within a year would be 
considered.  In fact, all evidence received in the interim 
has been accepted for the record and considered.  

Although the veteran was not specifically advised to submit 
everything he had pertinent to his claims, he was advised 
that VA would make reasonable efforts to help him obtain 
pertinent evidence, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records. See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This was equivalent to advising him to submit everything 
pertinent, and remanding the case to provide him that 
specific language would serve no useful purpose, but would 
merely delay the process.

Regarding the duty to assist, VA arranged for a VA 
examination in December 2002.  The veteran has not identified 
any further records pertaining to the period of time being 
addressed, and there is no indication that any pertinent 
evidence remains outstanding.  All notice and duty to assist 
requirements are substantially met.  The veteran is not 
prejudiced by the Board's review of the matter on the merits 
at this point.  See Conway v. Principi,  6 Vet. App. 226 
(1994).  

I.	Factual Background

Service records reflect that the veteran received the Combat 
Infantryman's Badge, which is considered verification of 
combat stressor.  PTSD has been diagnosed, and in April 2003, 
service connection was granted for PTSD, rated 10 percent.  

Relevant postservice medical records include a December 2002 
PTSD diagnostic summary from the Redwood City Vet Center.  A 
psychologist noted that the veteran is "very high 
functioning", but listed symptoms including:  intrusive 
thoughts and nightmares of Vietnam; very reluctant to speak 
about his own Vietnam experiences or attend reunions; high 
sensitivity to sudden sounds, leading to unwanted 
recollection of traumatic incidents; chronic disruptions in 
sleep cycle; difficulty with emotional and physical closeness 
with family and friends; and a tendency toward isolation.  
The Global Assessment Functioning (GAF) score was 70.    

On December 2002 VA examination, it was noted that the 
veteran occasionally takes some type of medication to help 
him sleep.  He lives with his wife and has a good marriage; 
he has friends and socializes with his family.  Things are 
going well at work (employed by the United States Customs 
Service) and he gets along well with his co-workers and 
bosses.  He indicated that he is very sensitive to any type 
of sudden loud noise.  He has difficulty falling asleep, 
wakes easily to noise, can be irritable, and occasionally has 
difficulty concentrating.  He is not hypervigilant, but 
occasionally has an exaggerated startle reaction.  His short-
term memory is good and long-term memory is intact.  He 
denied any auditory or visual hallucinations and does not 
appear to have a formal thought disorder.  He has no suicidal 
ideation or current intent.  The GAF score was 70, with some 
mild symptoms, but generally functioning pretty well.  

A DD Form 214 reflects that the veteran served on active duty 
from March 8, 2003 to March 6, 2004.  
II.	Criteria

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

The criteria for rating PTSD provide a 100 percent rating 
where there is total occupational and social impairment due 
to such symptoms as:  gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Code 9411.  

A 70 percent rating is warranted for PTSD where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  Id.

A 50 percent rating is warranted for PTSD where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 30 percent rating is warranted for PTSD where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id.

A 10 percent rating is warranted for PTSD where there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  
Id.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. § 
4.126(a).  

The rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Id.  However, when evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign an evaluation on 
the basis of social impairment.  38 C.F.R. § 4.126(b).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. §  4.7. 

III.	Analysis

Essentially, the evidence as to the severity of the veteran's 
PTSD prior to March 2003 consists of diagnostic summary 
prepared by a psychologist at a Vet Center and the report of 
a December 2002 VA examination.  It appears that there are 
minor differences noted in these two reports.  The VA summary 
indicated that the veteran had chronic disruptions in his 
sleep cycle (which is not equivalent to chronic sleep 
impairment), along with nightmares about Vietnam; and 
difficulty with emotional and physical closeness with family 
and friends, with a tendency toward isolation.  On 
essentially contemporaneous VA examination it was noted that 
the veteran sleeps very lightly and wakes at the slightest 
noise, and did not endorse having nightmares.  He also 
indicated that he has friends, socializes with family, and 
gets along well with his co-workers and bosses.  The 
differences between the two records are not significant as 
both are consistent in showing that his symptoms do not 
appear to substantially affect his ability to function and do 
not cause social or industrial impairment.  

The Global Assessment of Functioning (GAF) score reported 
both on VA examination and in the Vet Center summary was 70.  
A GAF of 61-70 indicates "some mild symptoms OR some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well, has some meaningful 
relationships."  American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV) (Fourth Edition).  The Vet Center summary notes that the 
veteran is very high functioning; on VA examination it was 
noted that he was doing well at work.  Neither report showed 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks due to PTSD symptoms.  There is no 
evidence of depressed mood, anxiety, suspiciousness, panic 
attacks, chronic sleep impairment, and/or mild memory loss.  

In short, the disability picture presented prior to March 8, 
2003 is not one consistent with the degree of severity 
required to satisfy the schedular criteria for the next 
higher, 30 percent, rating (and does not approximate those 
criteria).  

As the appeal is from the initial rating assigned with the 
grant of service connection, "staged ratings" are for 
consideration.  However, the record does not reflect any 
significant fluctuation in the severity of the veteran's PTSD 
symptoms prior to March 8, 2003, and staged ratings are not 
warranted prior to that date.  The preponderance of the 
evidence is against the claim, and it must be denied.
ORDER

A rating in excess of 10 percent for PTSD prior to March 8, 
2003 is denied.  


REMAND

It is noteworthy that where, as here, a claim involves the 
assignment of an initial rating for a disability following 
the award of service connection for such disability, the 
entire history of the disability must be considered and, if 
appropriate, staged ratings may be applied.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

While there was sufficient evidence to address the matter of 
the rating for PTSD prior to March 8, 2003, it appears that 
records pertaining to the severity of the PTSD from that date 
are outstanding.  Hence, the matter of the rating for PTSD, 
from March 8, 2003 cannot be properly addressed at this time; 
otherwise, consideration would be based on an incomplete 
record.  

Notably, the veteran re-entered active duty on March 8, 2003 
and served on active duty until March 6, 2004.  Presumably, 
he was free of significant mental impairment when he entered 
on active duty.  Furthermore, it is likely that there are 
entrance and separation examinations reports, and other 
records typically generated during active service (including 
performance appraisals) that would have bearing on the 
veteran's claim.  Such records have not been associated with 
the claims file.  As such records are constructively of 
record, they must be secured.  Finally, given the 
environmental changes noted (entering active military service 
and return to civilian life), a contemporaneous VA 
psychiatric evaluation is indicated. 

Accordingly, the case is remanded for the following:  

1.  The RO should ask the veteran to 
identify any health care providers who 
treated or examined him for PTSD from 
March 8, 2003.  The RO should obtain 
complete treatment or examination 
records from all identified sources.  
Whether he responds or not, the RO must 
obtain complete service medical and 
personnel records (including any 
performance appraisals) from March 8, 
2003. 

2.  The RO should then arrange for the 
veteran to be afforded a VA psychiatric 
evaluation to ascertain the current 
severity of his PTSD.  His claims file 
must be reviewed by the examiner in 
conjunction with the examination.  All 
findings must be reported in detail.  
The psychiatrist should comment on the 
effect the PTSD has on the veteran's 
ability to participate in regular 
employment.  The examiner should explain 
the rationale for all opinions given.

3.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
SOC, and give the veteran and his 
representative the opportunity to 
respond. The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


